HOFFMAN, Judge
(Sitting by Designation), dissenting.
I must respectfully dissent. The trial court did not commit any harmful error in reading to the jury defendant's tendered Instruction No. 10 pertaining to incurred risk. For this reason I would affirm the judgment of the trial court.
If it appears from the record that the law was stated with substantial accuracy, and the jury was not misled, there is no ground for reversal merely because one particular instruction or a portion thereof was technically erroneous. Shields v. State, (1897) 149 Ind. 395, 49 N.E. 351; Finster v. Wray et al., (1960) 131 Ind.App. 303, 164 N.E.2d 660; Burks v. Walters, (1957) 127 Ind.App. 358, 141 N.E.2d 872. In the case at bar the jury was instructed as to the issues of negligence and contributory negligence in minute detail. The evidence introduced was more than ample to support a verdict against the Hendersons based upon a theory of contributory negligence. Thus, any error in reading defendant's tendered Instruction No. 10, pertaining to incurred risk, was harmless and does not merit reversal.
For this reason I would affirm the judgment of the trial court.